Summary Report of SEIA and HCV Assessments
PT Investa Karya Bhakti
Kotawaringin Barat District, Central Kalimantan Province

1. Executive Summary

PT Investa Karya Bhakti (herein after refer to PT IKB) was established by Act No. 07 dated on 19-09-2012,
issued by Kokoh Henry, SH., and legalized by Ministry of Law Human Right No. AHU-52.397.AH.01.01. year
2012 dated on 02-10-2012.

PT IKB, is which is located in the Pangkalan Banteng and Kumai Subdistrict, Kotawaringin Barat Regency —
Central Kalimantan Province, is one of the palm oil plantation companies that has adopted the sustainable
palm oil practices based on the RSPO New Planting Procedures which came in to force beginning 1 January
2010. As part of a sustainable palm oil management, PT IKB has conducted the Social Environment Impact
Assessment (SEIA/ AMDAL), High Conservation Value (HCV) identification, Social Impact Assessment (SIA)
Carbon Stock Assessment and Land Use Change Analysis (LUCA). The assessment were conducted from
November 2015 and reported in March 2016 by Gagas Dinamiga Aksenta (Aksenta); the key consultants
conducting these assessments have been approved by HCVRN Assessor Licensing Scheme.

The area license of IKB was issued by Head of Kotawaringin Barat Regent in 2015 (SK No. 525/014/Ek dated
21 April 2015), covering area of 5,700 ha.

The results of the assessment shown that there is no primary forest in the concession of PT IKB. Based on
The Report of HCV Identification PT IKB 2016 by Aksenta, The vegetation's cover dominated by the palm
oil.

As for potential HCV areas, 3 (three) types of HCV were identified by Aksenta; these are HCV 1 (1.2, 1.3 and
1.4), HCV 3 and HCV 4 (4.1 and 4.2). The original HCV area identified was +349.9 ha (6.1% of Plantation
Permit Area). The important elements for HCV 1 are the existence of population and tracks of endangered
and vulnerable species such as Orangutan Kalimantan (Pongo Pygmaeus), Bekantan (Nasalis Larvatus),
Kura-kura Ambon (Cuora Amboinensis), Kura-kura Pipi Putih (Siebrenkociella Crassicolis), and
Empuloh Paruh-Kait (Setornis criniger). The important elements for HCV 4 are related to the potential
damage from river riparian and water catchments area. The HCV areas inside the IUP approved areas will be

included in the monitoring and socialization plan with the local communities.

The results of the Social Impact Assessments (SIA) have shown that the company’s development of oil palm
plantation and palm oil mill production has a positive impacts toward local livelihood and the society’s social
sustainability. Generally, the communities support the development of oil palm plantation by PT IKB.
Expectations of the people the main thing is the creation of jobs for the local community, transparency and
clarity of plasma management, the development and improvement of social facilities/ public, improved
quality and clean water facilities, construction of lighting facilities, business opportunity or cooperation with

the company.
Page | 1
2. Scope of SEIA and HCV Assessment

2.1 Organizational Information/ Contac Person

Company Name : PT Investa Karya Bhakti
Company Address : Melawai Raya Street No 10, South Jakarta
Jakarta- Indonesia, 12160
Type of business : Oil Palm Plantation & Mill
Capital Status : Domestic Investment (Penanaman Modal Dalam Negeri, PMDN)
Taxpayer Notification Number: 03.259.369.1-016.000
Geographical Location : 2932'13.26” - 2°42’10.55” S & 111°48’13.85” - 111°54’14.80” E

See Picture 1, Picture 2, and Picture 3

Surrounding Entities
North : Villages (Amin Jaya, Karang Mulya and Simpang Berambai)
South : Tanjung Puting National Park, Plantation Area of PT Bumi Langgeng Perdanatrada &
PT Surya Sawit Sejati
West : Plantation area of Wana Sawit Subur Lestari, Sekonyer River & Tanjung Puting National Park

East: Kumai River

Contact person : Lim Sian Choo
Phone _ : +62-21-27838200
Fax 1 +62-21-72798665
Email _ : lim.sian.choo@bumitama.com

Website : www.bumitama-agri.com

Page | 2
Picture 1 Location of PT IKB in Indonesia

PETA LOKASI PERKEBUNAN
PT, INVESTA KARYA BHAKTI

ten Kotawarngin Barat
PROPINSE KALIMANTAN TENGAH.

Legenda
@  Perkebunan PT. IKB

Page | 3
23005

280s

Pos

2as0S

TaOvrE

TasOE TROOE TT SS0E TROVE

Boro

Keterangan
= Desa
~~ Sungai
— Jalan

Sumber
Peta RBI (BIG. 2010)

KEC}ARUT SELATAN

( Batas PT IkB (IUP-8)
) Batas Kecamatan

I Kawasan Konservasi
Pela ats 1UP-O PT HC (PT KB, 2015)

fF -DEM Set 90m Katmantan (USGS, 2014)

MOE

KEC. PANGKALAN
BANTENG

PT WANA SAWIT SUB
(BEST AGRO

PT BUMI LANGGENG PERDAT

‘Sungai Bedaun
ee

PT ANDALAN SUKSES MAKMUR
(BGA GROUP)

Sekonyer
i

snare Nr soore HPSS

PETA SEBARAN DESA
PT Investa Karya Bhakti

Kalimantan Tengah
2015

UR LESTARI

KEC. HANAU
KAB. SERUYAN

H250°e

2380S

2400's

Picture 2 Location of PT IKB in Pangkalan Banteng & Kumai Sub-district,
Kotawaringin Barat Regency, Central Kalimantan Province

Page | 4
2.2. List of Legal, Regulatory Permits and Property Deeds

Table 1. Types of permits and recommendations PT IKB

No. Issued by Number & Date Note
Recommendations
1 Deed of Establishment - Kokoh Henry, SH. - No: 7 dated 19-09-2012
2 | Approval the deed of Ministry of Justice & Human Rights AHU-52.397.AH.01.01. year 2012
Establishment Dated: 02-10-2012
3 | Tax Payer Notification Tax Serve Office 03.259.369.1-016.000
Number Dated 07-11-2012
4 | Permitted Area (Izin Lokasi) Head of Kotawaringin Barat Regent 525/62/IX/2014 + 11,746.74 Ha
Dated: 01-09-2014
5 Decision of Environmental Head of Kotawaringin Barat Regent 660/63/BLH/XII/2015 + 8,210.68 Ha
Feasibility Dated: 22-12-2015
6 | Environmental Permit Head of Kotawaringin Barat Regent 660/64/BLH/XII/2015 + 8,210.68 Ha
(Approval of SEIA) Dated: 22-12-2015
7 | Plantation Permit (IUP-B) Head of Kotawaringin Barat Regent 525/014/Ek + 5,700 Ha

Dated: 21-04-2015

3. Assessment Process and Procedures

3.1 Assessor and Their Credentials
3.1.1 Social Environment Impact Assessment (SEIA/ AMDAL)

The SEIA/ AMDAL documen of PT IKB was prepared by consultant from CV Juvenil Rimba
Natural, GM Yusuf BA Street RT 07, Nangabulik (+62 813 5286 1838) and have been

approved by Head of Kotawaringin

Barat

660/64/BLH/XII/2015, date 22 December 2015.

3.1.2 Social Imp:

act Assessment (SIA)

Regent

according to the letter

number

The Social Impact Assessment of PT Investa Karya Bhakti was carried by Gagas Dinamiga Aksenta

(Aksenta), with the compotition of team as follows :

Table 3. Person and Expertise SIA Team Assessor in PT Investa Karya Bhakti

1 | Miranty Magetsari

Discipline Specialist

Experienced in the quality

management system development

and human resources, as well as

the assessment for the purposes of

certification of management

systems. With Aksenta she has do

assessments, among others, the

Social Impact Assessment and High

Conservation Value (HCV)

Page

Assessment for some palm oil
companies in Indonesia. In 2010
she got the accreditation of the
RSPO as a Discipline Specialist for
the study of HCV in oil palm
plantations. In 2013 he attended
training ISPO Auditor. In this
assessment she responsibles as
team coordinator SIA studies with a
specialization in community
development and employment.

2 | Noor Rakhmat Forestry Management
Danumiharja

Career in the Ministry of Forestry in
Bukit Barisan Selatan National Park,
Lampung (1982-1988), at the
Natural Resources Conservation
Center West Java (1999-2005), in
the National Park of Mount Gede
Pangrango (2005- 2007), the last
work in Directorate of Forest
investigation and Security (2007-
2012). Other work experience as
the Environmental Impact
Assessment Team in PT Caltex
Pacific Indonesia Blocks Minas and
Jamrud (1990), the EIA Team PT
Unocal offshore East Kalimantan
and PT Santan Assamera in
Bantayan South Sumatra. In this
assessment serve as a team
member.

3.1.3 High Conservation Value Identification (HCV)

The HCV assessment conducted for about 4 months from November 2015 until March 2016,
in the Permitted Area (Izin Lokasi) of PT IKB was carried by Gagas Dinamiga Aksenta (Aksenta),
which located at JIn. Gandaria VIII/ 10 Kebayoran Baru Jakarta — Indonesia, 12130.

Web page aksenta@aksenta.com .

Key consultants from Aksenta have been accredited and approved by HCVRN Assessor Licensing

Scheme (ALS). The team members are on Table 4.

Page | 6
Table 4. Key consultants HCV Assessment

Name ALS License Position Expertise
Resit S6zer Provisional Team Leader. Research and wildlife surveys,
resit@aksenta.com | (ALS15030RS) | Biodiversity Aspect Taxonomy and wildlife ecology,
(HCV 1,2 & 3) wildlife management, populations

and habitats study, and wildlife
conflict mitigation

Aulia Bahadhori N/A Team Member Hydrology, soil and water

Mukti Environment Services | conservation, spatial analysis and

aulia@aksenta.com (HCV 4) remote sensing

Teuku Ade Fachlevi_ | N/A Team Member Social, economic, natural resources

adhe@aksenta.com Socio-culture management and business planning
(HCV 5 & 6)

Reza Abdillah N/A Team Member Remote sensing, conservation biology,

reza@aksenta.com GIS Specialist and land use issues mapping, and

Carbon Stock Assessment.

3.2 Assessment Methods
3.2.1 Social Environment Impact Assessment (SEIA/ AMDAL)

The data collection process was strongly associated with the type of data that collected. Generally,
studies will be conducted based on primary data and secondary data. Primary data obtained through
observation, measurement and field interviews, and secondary data obtained from the literature
collected, either from the company, or directly from related institutions in the study of this area. The
methods that were used to collect the data adjusted with components that can be studied. The used
data must be accurate and reliable so that it could be used to analyzed, measure and observe the
environmental components which it predicted would be affected and components of action plan that
would give significant impacts to the surrounding environment. The data were collected was as
follow:
- Physic — Chemist Components (Climate, Air Quality and Hydrology, and Soil).
- Biological Components (Vegetation, Animals, and Water Biota).
- Socio-Economic Culture Components (Demography/ Population, Social, Economic, Social and
Cultural).
- Environmental Health and Public Health Components (Environmental sanitation, public health
level, level of public health services).

Methods of Significant Impact Estimation

Determination of the significant impact to the environment caused by the development activities of
the plantation is only intended as an attempt to estimate the large and important environmental
quality changes that are caused by the plantation development activities of PT IKB in Pangkalan
Banteng and Kumai Subdistrict, Kotawaringin Barat Regency. Method of significant impact estimation
is by differentiating the magnitude impact and significant impacts.

Page | 7

A. Estimation on the Magnitude of Impact

Magnitude Impact measured from the environmental quality changes. On estimates of

changes in environmental quality are used formal and informal methods.

1. Formal Methods
Formal methods are used to estimate the impact of parameters which the system
characteristics can be identified or estimated by using the approach of environmental
threshold at national and regional levels.

2. Non Formal Methods
Non-formal method is a method that based on the professional judgment of experts,
logical frame analysis and analogy. This method is use to estimate the environmental
parameters which characteristics system finds difficult to identify or estimated by
modeling approach such as socio-cultural systems.

B. Determination of Important Impact Characteristics

Assessment of the important impact characteristics were in accordance to BAPEDAL decision
Number: KEP-056 of 1994 on Guidelines Regarding Significant Impacts size. Meanwhile, in
relation to the impact evaluation conducted by Important Impact scaling into two categories:
important and less important. Characteristics Impact divided into two groups, negative
impacts and positive impacts. It will be regarded as negative if the changes/ impact estimated
is get adverse towards the environmental, and it is positive if the changes/ impact estimated
giving beneficial to the environment.

ia)

Methods of Important Impact Evaluation

The important impact evaluation explore "holistic causative” against expected environmental
components that is affected. For this purpose the supporting tools used is such as
interactions matrix. Interactions matrix between activity components and environmental
component contain magnitude of Impact and Importance of Impact. This Important Impact
evaluation will conduct careful and thorough study to the primary impact (positive / negative)
and secondary impacts (positive / negative), and also other derivative impacts on the
environment component and activities component.

The study of the important source impact and hypothetical impact can identify the key issues
that need to be managed. Results of the important impact evaluation are also expected to
assist the decision making process in the selection of a viable alternative plan that takes into
consideration of the environmental aspects of the proposed area.

3.2.2 Social Impact Assessment (SIA)

Basicly, the development of plantation area would affect the pentagon assets (Human capital, Natural
Capital, Financial Capital, Social capital and Physical Cappital) in the surrounding area. Approach
framework in this study of Social Impact Assessment was by learning the present existing condition in

Page | 8
PT IKB, particularly the condition which was related with socio-economic condition, socio-economic
impacts of the company toward the surrounding the community, and the community’s perception.
Based on the existing condition, compilation and preparation was conducted for making SIA
document and social management plan which contain activities that should be conducted to create
ideal condition (desirable condition).

Sampling technique being used were purposive sampling (samples were selected on the basis of
researcher's judgement which decided that those samples were the most suitable to be selected for
the purpose and objectives of the research) and simple random sampling (technique of sample
collection which gave the same chance for all population elements to be taken). With a participatory,
multiparty, rapid ex-ante, appreciative and social-learning cycle approach.

The scope are restricted to the important impact, that considers the number of people affected, the
distribution area of impact, duration of the impact, the intensity of the impact, and the number of
Pentagon Assets component affected in the villages around the operational of PT IKB.

The surrounding

Employee / staff
community = "| PT IKB lb] Employ

Identification and condition of

socio-economics and culture:

1, Basie data of socio-
economics and culture,

2. Impact of socio-economics
and culture

3. Community perception

Social Impact
ANALYSIS OF SOCIO-ECONOMICS AND CULTURAL Assessment
CONDITION, IMPACTS OF SOCIO-ECONOMICS AND
CULTURE, EXPECTATION AND PERCEPTION OF THE
‘COMMUNITY AT PRESENT TIME

J

EXPECTED CONDITION AFTER PROGRAM BUSINESS
INTERVENTION/ SOCIAL SUSTAINABILITY SUSTAINABILITY

Secondary data or primary data being collected, were analyzed by integrating quantitative and
qualitative method. Qualitative analysis emphasized more on description and illustration of various
facts and relation between variables being found in the field.

The findings obtained from the methods above were analyzed. The baseline of the analysis was based
on RSPO criteria which relevant to sustainable social aspects. The recommendations also covered
other issues which were not entailed in the RSPO criteria, in the form of ideas or aspirations as the
result of the field analysis.

Page | 9
3.2.3 HCV Assessment

Toolkit
1. The High Conservation Values Forest Toolkit (ProForest, 2003)
2. The High Conservation Values Toolkit in Indonesia
3. Common Guidance of the Identification of High Conservation Value (HCV Resource Network,
2013)

Materials and Equipment

Materials used in the identification and analysis include are : AMDAL document, protected areas
master list, IUCN Red List of Threatened Species (www.iucnredlist.org), CITES Appendices |, II and III
valid from 12 June 2013 (CITES, 2013), Government Regulation of Indonesia Number 7 1999 (PP 7
1999), A Field Guide to the Birds of Borneo, Sumatra, Java and Bali (MacKinnon & Phillips, 1993), The
Mammals of The Indomalayan Region (Corbet & Hill, 1992), A Field Guide to The Snakes of Borneo
(Stuebing & Inger, 1999), Panduan Lapangan Mamalia di Kalimantan, Sabah, Sarawak & Brunei
Darussalam (Payne et al, 2000), The Ecology of Kalimantan (MacKinnon et al, 1996). Digital elevation
model map and data (USGS, 2000), Land cover: Landsat 8 OLI Imagery, land system map (RePProt,
1989), topographical map (Rupa Bumi Indonesia map, BIG 1998), forest land use map (TGHK) and
Map of Jelai-Kendwangan River (KemenPU, 2012).

Approach
The collection of data and field information focused on potential areas of HCV based on the results of
the preliminary study. The emphasis of the collection of data and information aimed at the attribute
or element of HCV, using a combination of several methods, namely:
i) The participatory mapping, carried out in an integrated manner to all types of HCV
(biodiversity, environmental services and socio-cultural),
ii) Ground truthing, direct check in the field above the land cover interpretation of satellite
imagery that has been done at the pre-assessment,
iii) The data field collection, to verify the existence of the attributes or elements of HCV in the
potential areas, and
iv) Interview

Page | 10
Information Exchange

i
Le Tier Rating

v 2
DESK STUDY : ry g 2
Information Gathering a e ‘3 a
- , | “0 a
‘STAKEHOLDER gQ
o ‘CONSULTATION =
Ss
x
Scoping yo [scoping Study Ye 3 ‘5 =
| id m
FIELD STUDY
STAKEHOLDER
CONSULTATION
Preparation and Planning
t 2
HCV Identification 7 e 8
~ 6 >
Dn
DESK & FIELD STUDY ‘STAKEHOLDER a)
‘CONSULTATION m
Q
HCV Findings and Recommendations , : 8 ai
DESK & FIELD STUDY ‘STAKI z
‘CONSULTATION Ps
m
Reporting
DESK STUDY

3.2.4 Land Use Chang Analysis

PT IKB also conducted Land Use Change Analysis (LUCA) to ensure that there is no deforestation due
to land development. Conducted concurrently with HCV Assessment in October 2015.
The assessment was conducted on some cut-off period refers to the procedure Remediation and
Compensation RSPO:

(i) | November 2005 (Principles & Criteria is first applied),

(ii) November 2007 (the deadline for the trial implementation of P&C RSPO),

(iii) January 2010 (be in effective of the RSPO New Planting Procedure),

(iv) May 2014 (be in effective of Procedure Remediation and Compensation RSPO), and

(v) November 2015 (first time IKB do the HCV Assessment)

LUC Analysis was performed by four step, namely (1) Image Preprocessing, (2) Image Classification,
(3) Field Verification, (4) The Compensation Scheme. Refer to the following flowchart:

Page | 11
Acquire Best Available
Satellite Images for Area of Interest
Based on RSPO Cut-off Date, Additional Cut-off Date
(RSPO Membership, Certification and HCV Assessment)
and Latest Image

Pre-Processing
Image Map Composition

f

Compensation
Liability

f

Vegetation
Coefficient

Yes ii

J Change Detection|
Analysis

Image Analysis using
Supervised Classification or
Visual Interpretation

Validated
Land Cover Data

Yes

Sample Size and
Survey Designing

Kappa
Accuracy
x>= 60%

No H+ Reinterpretation

Image Validation }e ————__1

Groundtruthing :
Field Observation

>

From the resulty of LUCA, shown that there in no primary forest in the concession of PT IKB. Land
cover from November 2005 until Januari 2010 dominated by shrub and open land. And at di end
periode of HCV Assessment (November 2015), the land cover is dominated by palm oil and open land.
Since all clearance in the areal IUP-B PT KB was demonstrated to be done by the local community as
Non-corporate land clearance, PT IKB is not required to compensate for land cleared due to non-

corporate clearance.

3.2.5 Carbon Stock Assessment

Before determines the area with High Carbon Stock, it needs to carry out the carbon calculations. Its
take several steps including land cover analysis is strengthened with field survey. It is aimed for
sampling of biomass and land cover verification the results of satellite image interpretation (ground
truthing). Thereafter estimate and mapping carbon stocks. The entire process is shown in the
following flowchart:

Page | 12
Sampling/Systematic

[ Stratified Random
Sampling

“Vegetation Species
“Diameter Breast Height
“Tress Height
*Necromass Sampling
“Soil Type
“Ecosystem type

(imate
Ls

(Previous Research)

“Above Ground Biomass
Below Ground Biomass

Living Biomass
Necromass

Organic Soil

The study was conducted in two phases of work. The first phase of the High Carbon Stock (HCS)
assessment focuses on the analysis of satellite imagery and field survey to produce a map showing
the areas that have the potential as HCS area and also estimate carbon stocks in these areas. The
second phase focuses on the separation of areas that are not classified as HCS, patch analysis in the
area indicative HCS and HCS-setting area to be conserved and non HCS area that can be developed by
the company.

PHASE 1 CARBON STOCK ESTIMATION

Land Cover

Stratification Sampling a
(Satellite Design
Len (Carbon Stock Map)

PHASE 2 Patch Analysis DecisionTree
Development and Community Area
Conservation Area Map Mapping (Enclave)

FPIC is conducted parallel with Phase 1

Page | 13
Using the HCS Approach Toolkit Versio n 1.0: March 2015 (HCS Approach Steering Group, 2015), the
assessment consist of land cover classification, carbon stock estimation, local community FPIC (FGD

with community’s representatives), and HCS area identification. HCS area identification is occurred

according the steps in HCS Patch Analysis Decision Tree.

1 Participatory Mapping to identify Garden Lands

2. Merge physically connected HCS patches (YRF LDF, MDF, HDF)

3, Patch Core Area > LOha 3b. Patch Core Area < 100ha
(HIGH PRIORITY) (MEDIUM AND LOW PRIORITY)

'

4b, Patch provides connectivity between
HIGH PRIORITY patches

?

“5, Patch is conneced to HIGH PRIORITY patches

=)

MEDIUM PRIORITY PATCHES LOW PRIORITY PATCHES
(core area <100 ha but >10 ha) (core area <10 ha)
i :
LOW FOREST MEDIUM AND HIGH
7. Risk Assessment LANDSCAPES (<30% FOREST LANDSCAPES
¥ ¥ FOREST.COVER) _(>30% FOREST COVER)

7a. Low Risk 7b. High Risk
y
B

ne TTT .rae 82: 210ha of patch
ACTION NEEDED is LDF, MDF or HOF

9. Pre-RBA Check

Y ¥
PERIEIIB = roreemresite 9 oem
y y
od EE HUEAMIE 102, Patch significant for biodiversity 4 10. RBA
v
110b. Patch NOT significant for biodiversity
Y
IVE a wocarve WA
CONSERVE DEVELOP
velop ?
jul result
11. Ground Check 11 Ground Check
5 H
Y Y Y Y
PROPOSED 12.Boundary Adjustments; integration with HCV, PROPOSED DEVELOPMENT AREA,
Cm <~- peatlands, riparian zones: and final mapping and ~ INCLUDING SOME MEDIUM
M conservation planning with HCS forest areas ‘AND LOW PRIORITY PATCHES

9e@999090909999

Page | 14
To determining the High Carbon Stock area we do a few disclamer, as follows :

e Land covers of PT IKB area are classified by Carbon Stock information occurred by field
survey. The land cover classification consist of Degraded Land (0 — 40 TonC/Ha), Young
Regeneration Forest (40 — 60 TonC/Ha), Low Density Forest (60 — 80 TonC/Ha), Mid Density
Forest (80 — 100 TonC/Ha) and High Density Forest (>100 TonC/Ha).

e —HCS identification of Priority Forest Patch is occurred to 6 step. (i) Risk Assessment (step 7),
(ii) YRF with >10 Ha identification (step 8), (iii) Pre-RBA (step 9), and (iv) Rapid Biodiversity
Assessment (step 10) are the steps needed to determine either the Patch is HCS or not.

e The whole area for HCS assessment are outside the HCV area by 349.93 Ha, and area was
opened by community around for oil palm.

From the High Carbon Stock assessment and disclaimer as above, the ares that have been identified
as HCS area on PT IKB is 148.32 Ha. The area is outside the potential land development plan by IKB, so

PT IKB would only do socialization to the community.

4. Summary of Assessment Findings
4.1 Social Environment Impact Assessment

By the SEIA study the development of oil palm plantation and palm oil mill of PT IKB in Pangkalan
Banteng and Kumai Subdistrict, Kotawaringin Barat Regency raises awareness of the environmental
impact on the physical-chemical, biological, and social, economic, cultural and local public health,
both positive and negative impacts. In the implementation of plantations development and palm oil
mill of PT IKB, one aspect of which is the main consideration is the preservation of the environment,
to ensure the sustainable development.

Plantation activities and palm oil mill was predicted to impact the environment, so it needs to be
explored in depth including the four phases of activities: Pre-Construction Phase, Construction Phase,
Operational Phase and Post-Operational Phase. Which each has potential environmental impacts as
follows:

Change of culture, Social Conflict and community dissatisfaction

Job and business opportunitiesalso increment of community income
Land fires potential

Decreasing water quality and aquatic biota

Soil destruction and increasing rate of erotion and sedimentation
Decreasing number of flora and fauna biodiversity

g. Community health problem

>opoaooD

Magnitude and importance of the impacts that will be managed and monitored in the Environmental
Management Plan and Environmental Monitoring Plan based on the results of the impact evaluation
are: 1) Physical-chemical environment components include air quality, surface water quality, and
forest fires potential; 2) Social culture and public health components including: social unrest, job and
business opportunities, perceptions, local revenue and public health level.

Environmental management of the environmental components that are experiencing fundamental
changes, both positive and negative as a effect of the Oil Palm Development plan of PT IKB to be

Page | 15
carried out in terms of the three approaches, are: technological, socio-economic-cultural and
institutional.

The implementation of environmental monitoring carried out by PT IKB. The environmental
monitoring reports will be submitted annually to the technical adviser of the government agencies.

4.2 Social Impact Assessment

CHARACTERISTICS OF THE SURROUNDING COMMUNITIES

For IKB’s Social Impact Assessment, Akesenta takes samples in all of villages around IUP of PT IKB,
which are 10 (ten) villages over Pangkalan Banteng and Kumai Sub-district.

In 2014, population both of Pangkalan Banteng and Kumai Subdistrict were 30,644 peoples, with the
detail shown in the following table.

Table 5. Distribution of Villager Around PT IKB

No. Village Width Number of Ginatar of Density
(km?) Peoples Families (/(kmn?)
Kecamatan Pangkalan Banteng
1 Karang Mulya 15 4,184 1,116 279
2 | Simpang Berambai 12 1,566 427 130
3 Natai Kerbau 65 1,596 417 25
4 | Berambai Makmur 838 218 4
5 | Mulya Jadi 38 674 183 18
6 | Karang Sari 5 794 134 159
7 | Sungai Pulau 4 497 215 124
Kecamatan Kumai
8 | Kumai Hulu 18 7,901 1,695 439
9 | Kumai Hilir 82 8,337 1,783 102
10 | Sungai Bedaun 403 4,257 1,152 11
TOTAL (2014) 642 30,644 7,340 48

Social, Economic and Cultural Aspects

Ethnics and Culture

Local peoples were living around the area PT IKB is heterogenous, with native ethnic are Melayu,
Banjar and Dayak, with Javanese, Bugis, Madura, Sunda and Flores as a migrant.

The majority religion are Islam, Catholicism and Protestantism The indigenous people in the study
area is currently conducting traditional rituals Nyangar and Babarsih Banua which conducted once
every 5 years. Latter, the activity was conducted in 2013.

Page | 16
Livelihood

The local community has not totally depends on natural resources; activities such as timber
harvesting, fishing and hunting had almost not be done. Generally, local communities living as
farmers (41%), palm oil farmers (80%) and there is also a rubber farmer. Some others besides taking
care of thier own vineyard, are also working in the palm oil company that has been there before PT
IKB.

Others livelihood as an entrepreneurs, merchant groceries, stalls, or restaurant, and also as FFB
collectors and latex, harvesting contractors of palm oil, palm oil transport contractors and other
businesses that support the activities of the plantation. Several peoples are still mining gold, but it
diminishing due to the closure of the locations of illegal gold mining.

Economic Infrastructure

The infrastructure of roads that connects the villages in the Pangkalan Banteng sub-district have been
built since transmigration program development in this area, although have not been fully paved.
While in Kumai sub-district, Kumai Hilir villagers still use water transportation (speed boat or

ketinting) to be able to reach the city district.

STRATEGIC ISSUES

Until this social impact assessment was carried out, the operational of PT IKB has not given changes
to the pentagon asset elements in surrounding villages. This because of the interaction between PT
IKB and communities are still limited to the socialization of company’s operational. For any future
projections, the company’s operations would not have much affect the pentagon asset, because PT
IKB has only 1,000 ha potential land to develop. The rest of land has been developed by the
communities.

The rise issues are expected related to the population density and high level of land occupation, so PT
IKB would have difficulty to acquiring the land for development. The majority people who are
migrants, tend to maintain the land which is the only asset and source for their livelihood.

However, most people still support the operational of PT IKB, especially for the development plan of
palm oil mill. It will give the positive impact to surrounding communities, raises the business
opportunities (food needs, FFB transportation and others), as well palm oil mill of PT IKB will receive

the FFB from people’s plantation land.

CONCLUSION

1. The Characteristics of villages around PT IKB area is homogeneous, except Kumai Hulu village
who already be a semi-town. These villages have a similar and equal pentagon asset. In general,
the level of welfare migrants is quite well by supported from the business sector oil palm and
rubber.

Page | 17
2. The social conditions around the PT IKB is very conducive. Communities that depend on the oil
palm are tolerant and open with an adequate level of education, which is a good factor for
impartial communication and partnership.

3. There are no social risks faced by the Company from the public side. The risks only come from
the technical aspect, namely the low land for acquisition so it is difficult to develop the
plantation.

4. Based on the phases of palm oil plantation management and social conditions, there are four
parties of key stakeholders, namely: the owner of a large area, Heads of the local village where
land acquisition will be done, villagers where the palm oil mill will be built and the villages which
will be in partnership.

5. The existence and operation of PT IKB potentially have a positive impact for the local community,
especially to financial capital. There are two potential positive impacts, the direct impact on
increasing the economic value of society’s palm oil plantation and indirectly impact is increasing
of business opportunities.

6. Strategic management of the social aspect of PT IKB directed to the following main problems:
Settling Plasma development issues, CSR programs and communications with stakeholders
issues.

4.3 HCV assessments

Physical Condition

Concession area of PT IKB is on Kumai and Sekonyer river watershed area. The rivers cross through
the concession area at about 9 rivers and streams, which is a periodic stream of small water
discharge, or even none on the dry season.

Based on Schmidt and Ferguson's classification climate, the area of assessment is classified as type A
(wet areas or tropical rain forest) with the average annual rainfall is > 100 mm/month and yearly
temperature range between 25°C - 27°C.

Concession area of PT IKB is at altitude < 50 m above sea level. Based on the slope map, topography
of PT IKB is flat on level 0-8%. Physiographic forms of land at the location the study divided into two:
(i) floodplains (Kajapah land system; 19%) were found in the Southern; (ii) the alluvial valley (Bawin;
81%) and (iii) tidal swamps, RePPProt 1990, both located in the Northern. Soil types in land systems
tidal land are Tropohemist and Fluvaquents spreads at the Southern, and Tropudults, Dsytrudepts &
Pssaments spread at the Northern.

Biological Condition

Flora

Study of flora in the context of HCV identification is carried out using the types of ecosystems that
exist in the area of PT IKB, and the types of ecosystems that exist around. It is based on the
consideration that the natural flora species does not grow individually with the specific needs of a
growing, but the formation of forest stands dominated by the formation of certain species. Therefore,
if flora is found with high conservation value, the approach of it’s safeguard is not appropriate by
species or per habitat for each species, but it should approach identify and conservation of entire
ecosystems.

Page | 18
Fauna
The number of fauna which found in the concession area of PT IKB is an amount of 102 species with
details: a total of 23 mammals, 66 birds/ Aves, 13 reptiles and amphibians.

Two species of mammals and 1 species of bird are an endemic species of Kalimantan. The animals
species that included in the IUCN Red List at amount 9 species; 7 species on VU/ Vulnerable and 2
species on EN/ Endangered. 7 Species of mammals, 6 of reptiles and 5 on birds listed ats the CITES,
while 6 species of mammals and 9 of birds categorized as protected species under Indonesian
Regulation (UU No. 5/1990 and PP. 7/ 1999). As showed in Table 5.

Table 5. Wildlife Species Richness in the Concession Area of PT. IKB Based on It Status

Status
Scientific Name Indonesian Name Endemic IUCN ciTes UteenesEL
Regulation
A Mammals
1 Pongo pygmaeus Orangutan Kalimantan E EN App. | AB
2 Nasalis larvatus Bekantan E EN App. | AB
3 Presbytis rubicunda Lutung merah, Klasi - - App. Il AB
4 Macaca nemestrina Beruk - VU App. Il -
5 Macaca fascicularis Kera Ekor-panjang - - App. Il -
6 Prionailurus bengalensis | Kucing Hutan - - App. Il AB
7 Aonyx cinerea Sero ambrang - VU App. Il -
8 Sus barbatus Babi Berjenggot - VU - -
9 Tragulus javanicus Pelanduk, Kancil - - - AB
10 Lariscus insignis Tupai Tanah - - - AB
B Aves
1 Haliastur indus Elang Bondol - - App. AB
2 Nisaetus cirrhatus Elang Brontok - - App. AB
3 Elanus caeruleus Alap-alap Tikus - - App. AB
4 Loriculus galgulus Serindit Melayu - - App. -
5 Psittacula longicauda Betet Ekor-panjang - - App. -
6 Alcedo meninting Raja-udang Meninting - - - AB
7 Pelargopsis capensis Pekaka Emas - - - AB
8 Setornis criniger Empuloh Paruh-kait - VU - -
9 Rhipidura javanica Kipasan Belang - - - AB
10 Hypogramma Burungmadu Rimba - - - AB
hypogrammicum
11 Anthreptes simplex Burungmadu Polos - - - AB
12 Arachnothera Pijantung Kecil - - - AB
longirostra
13 Lonchura fuscans Bondol Kalimantan E - - -
c Reptiles
1 Cuora amboinensis Kura-kura Ambon - VU App. Il -
2 Stebrenkociela Kura-kura Pipi-putih - vu App. Il -
3 Varanus salvator Biawak Air - - App. Il -
4 Python reticulatus Sanca Kembang - - App. Il -
5 Naja sumatrana Ular Sendok / Kobra - - App. Il -
6 Ophiophagus hannah Ular King Cobra - VU App. Il -

Page | 19
Note :
- IUCN (2015): CR = Critically Endangered (kritis, mendekati kepunahan), EN = Endangered (terancam

punah), VI

Vulnerable (rentan);

- CITES: App. | = CITES Appendix I, App. Il = CITES Appendix II;
- Indonesian Regulation: A = Undang-undang No. 5 year 1990; B = Peraturan Pemerintah No. 9 tahun
1999

Environmental Services Aspects

Areas or ecosystem found in the concession area of PT. IKB is the cultivation mozaics and forest
regrowth. Mangroves are found at the edge of the Kumai River, and Peat Swamp Forest in lowland

areas.

Practically, the existence of HCV 4 area related to the hydrological functions of the region that have
significant value as: (i) the catchment area and flood control; (ii) area of erosion control and
sedimentation; and (iii) an area that provides a barrier against destructive fires. From three of that,

only funtion of natural firebreaks (barriers) elements are not found in the area of PT IKB.

Based on field observation and review on existing maps show that area of High Conservation Value
Area (HCVA) which to be planned in the area of palm oil plantation PT IKB is 349.9 hectares, with
details in Table 6.

Table 6. Identification and Analysis Results of HCV 7 HCV Management Area
in the Concession Area of PT IKB, Central Kalimantan Province

Indeks Luas (ha)
Hijau River (wide 5-6m), fluctuating debit, dried on dry
season.

1 Land cover on upstream are palm oil, and on HCVMA 2.2
downstream used for community needs, so it necessary
to be revegetated,
Buaya River (Upstream, wide 2-3m), fluctuating debit, 41
dried on dry season.

2 Upstream: old grove fragment, Downstream (towards 3.6
Sekonyer River): plam oil.
Serve as water catchment and flood control area.
Serdadu River (wide 2-3), fluctuating debit, dried on dry HCVMA

3 season. 7 158
Upstream at area of PT IKB, land cover : palm oil. Need
to be revegetated.
Berambai River (wide 2-3m), fluctuating debit, dried on HCVMA

4 dry season. 61
Upstream at Belibis Lake, with land cover of riparian are .
palm oil plant. Serve as water catchment area.
Belibis Lake, with natural swamp vegetation. A feeding at

5 grounds and refuge for grouse (Burung Belibis). Serve as 1.1
water catchment and flood control area.
Bandit River (wide: 3-5m). Upstream at Natai Kerbau 41

6 Village, serve as water catchment area and need to be 1.8
revegetated.

Page | 20
Indeks Deskrip: e HCV Luas (ha)
Fragments of peat swamp vegetation around Pulai River. | 1.4
Land cover: old grove — highly degraded of secondary 3
7 forests. This fragment is a habitat for several species of 41 57.1
wildlife, rare ecosystems and the water catchment areas | 4.2
and erosion control
Fragments of peat swamp vegetation around Buaya 1.4
River. Land cover: old grove — highly degraded of 3
8 secondary forests. This fragment is a habitat for several 41 101.6
species of wildlife, rare ecosystems and the water 4.2
catchment areas and erosion control
Mangrove is still natural, but not the primary. Mangrove | 1.2
is habitat for Bekantan and Orangutan track area, rare 1.3
9 ecosystems, sedimentation control area as well as flood 1.4 40.5
control. 3 .
4.1
4.2
Riparian of Tengkawang Kecil River (buffer 20m), natural | 1.2
vegetation (Mangerove), but not primary. This area are 1.3
10 the rare ecosystem, habitat for Bekantan, Orangutan 1.4 60
track area, sedimentation and flood control area. 3 °
4.1
4.2
Mangrove at Riparian of Kumai River (buffer 100m), 1.2
natural vegetation but not primary. Serve as rare 1.3
ecosystem, habitat for Bekantan, Orangutan track area, 1.4
11 . . 20.1
sedimentation and flood control area. 3
4.1
4.2
Fragments of mixed vegetation between Nipah swamp. 1.2
forest and Mangrove. Land cover: old grove — highly 1.3
»D degraded of secondary forests. This fragments area rare 1.4 76.7
ecosystem, habitat fo Bekantan, Orangutan track area, 3 °
sedimentation and flood control area. 41
4.2
Riparian of Rokok Besar River (buffer 20m), natural 1.2
vegetation but not primary. This area are rare 1.3
ecosystem, habitat for Bekantan, Orangutan track area, 1.4
13 : ; 15.1
sedimentation and flood control area. 3
4.1
4.2
Riparian of Rokok Kecil River (buffer 20m), natural 1.2
vegetation but not primary. This area are rare 1.3
ecosystem, habitat for Bekantan, Orangutan track area, 1.4
14 . . 2.5
sedimentation and flood control area. 3
4.1
4.2

Page | 21
TRE

Tare TEE

PIS

Ee

PETA INDIKATIF
AREA HCV dan HCVMA
PT Investa Karya Bhakti
Kalimantan Tengah
2016

+

*T WANA SAWIT SUBUR LESTARI
(BEST AGRO GROUP)

b
Keterangan
= Desa
~~ Sungai

— Jalan
7 Batas PT 1kB (IUP-8)
=] Batas Kecamatan

MB Area cv
HCVMA

Sumber
ola Sats IUP-8PT MB (PT KB, 2015)
“bata Survey Lapang Aksena. 2048)

Et BRIM 90m Kalimantan (USCS, 2014)

Fas

Taos

Pave

PETA INDIKATIF
AREA HCV dan HCVMA
PT Investa Karya Bhakti
‘Kalimantan Tengah

zoe Teggkawang keci

PT BUMI LANGGENG PERDANATRADA
(EAGLE HIGH GROUP)

Kilometes

Qos
Keterangan

= Desa

Sungai

— satan

( Batas PT ike (\UP-8)
Area HCV

MB ecvma

Sumber:

ota Bats IUP-8 PT KE (PT IKE, 2015)
Data Suvey Laneng sen, 2075)

eM SRTH om Kalmantan (USCS, 2014)

Picture 4. HCV Map in the Concession of PT IKB, Central Kalimantan Province

Page |

22
Internal Responsibility

Formal signing off by assessors
and company

This document is the summary of assessment result on Environment Impact Aseessment (EIA), Social
Impact Assessment (SIA), High Conservation Value (HCV), Land Use Change (LUCA) and High Carbon Stock
(HCS) in PT IKB — Kotawaringin Barat Regency, Central Kalimantan Province and has been approved by the
Management of PT IKB

Gagas Dinamiga Aksenta Management

Ynta

‘accentuate life

Resit S6zer Sri Hartono
Team Leader HCV & SIA General Manager of PT IKB
Date: 30 May 2016 Date: 30 May 2016

Statement of acceptance of responsibility for assessment

Assessment result document of PT IKB by Gagas Dinamiga Aksenta (Aksenta)
will be applied as one of the guidelines in managing palm oil plantation in PT IKB

Management
PT IKB,

Sri ‘ono
General Manager of PT IKB
Date: 30 May 2016

Page | 23
Appendix 1 List of prevailing applicable regulations and some supporting guidelines which used as

references in the identification process of HCV and SIA study.

No List / Type of Reference Details
Status of vulnerability according to the World tn critically Endagerd
1. | Conservation Union (IUCN), 2009 8
VU Vulnerable
NT Near threatened
Status in terms of trade of world’s wild fauna and | App. | list of all plants species
flora and animals which are prohibited to be
(CITES), 2009 internationally traded by any means.
2. ’ App. Il list of species that
trading required rules to diminish the
threats of extinction.
RI State Legislation (Acts):
1931 Dierenbeschermings Ordinance (Wild aan .
Animals Wildlife protection
1970 Decree of Minister of Agriculture, No. Wildlife protection
421/Kpts/Um/8/1970
1973 Decree of Minister of Agriculture, no eats .
66/Kpts /Um / 2 / 1973 Wildlife protection
1977 Decree of Minister of Agriculture, No. eats .
3. 90/Kpts/Um/2/1977 Wildlife protection
1978 Decree of Minister of Agriculture, No. 327 / eats .
Kpts/Um/5/1978 Wildlife protection
1979 Decree of Minister of Agriculture No. 247 / eats .
Kpts/Um/4/1979 Wildlife protection
1980 Decree of Minister of Agriculture, No. 716 / eats .
Kpts/Um/10/1980 Wildlife protection
1999 Government Regulation No. 7 of 1999 Wildlife protection
Government Regulation, PU 63/1993 PU Determination width of the river
Map of TGHK (Forest Land Use Agreement) and To determine the status of
4. | government’s official documents concerning the o determine re status ofan area
appointment status of forest areas. whether or not in the protected areas.

Page | 24
Appendix 2 List of Stakeholders Involved

No | Na Remarks Ethnics
1 Zaini Masyarakat Kumai Hulu Melayu
2 Haji Salman Masyarakat Kumai Hulu (Pemilik Kebun Kelapa Melayu
Sawit di Izin Lokasi PT IKB)
3 M. Jauhari Masyarakat Kumai Hulu (Staf PT IKB) Melayu
4 Gogot Perangkat Kelurahan Kumai Hulu Jawa
5 Hidayat Perangkat Kelurahan Kumai Hulu Melayu
6 M. Yani Masyarakat Karang Sari (Penambang emas) Banjar
7 Hadmat Perangkat Desa Sungai Sekonyer Melayu
8 M. Arsyat Perangkat Desa Sungai Sekonyer Melayu
9 Fadri Masyarakat Sungai Sekonyer Melayu
10 | Zais Masyarakat Sungai Sekonyer Melayu
11 =| Imam Sutakim Kepala Desa Sugai Pulo Jawa
12 | Marsani Masyarakat Natai Kerbau (Petani Kelapa Sawit) Jawa
13 | Safwan Masyarakat Sungai Pulo (Petani Karet) Jawa
14 | Usman Masyarakat Desa Sungai Bedaun (Petani Kelapa Madura
Sawit)
15 | Abdul Gani Masyarakat Desa Sungai Bedaun (Petani Kelapa Flores
Sawit)
16 | Junai Masyarakat Desa Sungai Bedaun (Petani Kelapa Madura
Sawit)
17 | Abdul Karim Masyarakat Karang Sari (Pemburu) Jawa
18 | Risnanto Kepala Desa Karang Sari Jawa
19 | Imam Maarif Kepala Desa Mulya Jadi Jawa
20 | Hidayat Asisten Kepala Sustainbility BGA Jawa
21 | H. Abdur Rahim, SiP Lurah Kumai Hulu Melayu
22 =| H. Basyir Masyarakat Desa Sungai Bedaun (Pengusaha Lokal) | Madura
23 | Ery Yustian Staf PT ASMR Jawa
24 | Widiatmoko Tri Raharjo | Kasi Pelayanan Umum Kecamatan Pangkalan Jawa
Banteng
25 | Surono Staff Kecamatan Pangkalan Banteng Jawa
26 | Selamet Sutarso Mantan Kepala Desa Karang Mulya Jawa
27 | Sumari Masyarakat Natai Kerabau (penambang emas) Melayu
28 | Abdulrahman Masyarakat Sungai Pulo (Petani kelapa sawit dan Jawa
buruh)
29 | Haji Ramli Masyarakat Kumai Hulu (Pemilik Lahan) Melayu
30 | Syahrir Masyarakat Kumai Hulu (Nelayan) Melayu

Page | 25
Appendix 3 Stakeholder Consultation on HCV Assessment

Page | 26

Page | 27
Appendix 4 Participatory Mapping on HCV Assessment

Page | 28
Page | 29
Page | 30
